Citation Nr: 0732737	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from July 1942 until 
December 1945.  

In November 2003, the RO received the veteran's claim of 
entitlement to service connection for hearing loss and 
tinnitus.  The May 2004 rating decision denied the veteran's 
claim.  The veteran disagreed with the May 2004 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in October 2004.

In November 2004, the veteran requested both a hearing with 
the RO hearing officer and a Travel Board hearing.  He 
withdrew his RO hearing request in writing in January 2005.  
He withdrew his Travel Board hearing request in writing in 
September 2005.    

In October 2007, for good cause shown, the veteran's motion 
to have his claim advanced on the Board's docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2006).  


FINDING OF FACT

The competent medical evidence of record is against a finding 
that the veteran's hearing loss and/or tinnitus is related to 
in-service noise exposure.  




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for hearing loss and 
tinnitus.  He contends that such conditions developed as a 
result of exposure to acoustic trauma in service.  
Additionally, with respect to tinnitus, the veteran has 
contended that the condition was caused by medication, 
specifically aspirin, prescribed during service.   

Because these two issues involve the application of similar 
facts and law, for the sake of economy the Board will address 
them together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court)  stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
December 22, 2003.  In this letter, the veteran was advised 
of the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  
Additionally, the letters specifically informed the veteran 
of the criteria of a successful claim of entitlement to 
service connection.  

The December 2003 letter expressly notified the veteran that 
he could submit or describe additional evidence in support of 
his claim.  The veteran was further advised the veteran of 
the procedure for submitting any additional evidence.  See 
the December 2003 letter, pages 1-3.  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  Because as discussed below the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  

It appears that some of the veteran's service medical records 
were destroyed in a July 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The Board is 
cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
wherein the United States Court of Appeals for the Federal 
Circuit elaborated on VA's responsibility to obtain a 
veteran's service medical records.  The Board finds, however, 
that in light of evidence that the records were destroyed in 
a fire there is no reasonable possibility that the missing 
records may be located or recovered, and thus no useful 
purpose would be served in remanding this matter for more 
development.  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) [where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist"]; see also Hayre, supra [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile]. 

In any event, as will be discussed below, the outcome of this 
case rests upon medical nexus.  The service medical records 
would not provide information on this point. 

Additionally, the Board notes that the veteran was 
specifically notified of the unavailability of his complete 
service records by the December 2003 VCAA letter and was 
given an opportunity to provide his own copies of other 
sources of evidence.  The veteran did in fact submit a 
detailed statement in response to that notice.  

In addition  to the existing portion of the veteran's service 
medical records and the veteran's statements, the evidence of 
record also includes the reports of two VA examinations.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Service connection - hearing loss

For certain chronic disorders, including an organic disease 
of the nervous system such as sensorineural hearing loss, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (2006), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2006).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

Analysis

In the interest of clarity, the Board will employ a Hickson 
analysis. 

Concerning element (1), current disability, the May 2004 VA 
audiology examination establishes that the veteran suffers 
from hearing loss for VA rating purposes and that he had been 
diagnosed with tinnitus.  

Turning to element (2), in-service incurrence of disease or 
injury, the Board will address disease and injury in turn.  

The veteran's complete service medical records are not 
associated with the claims folder, and as alluded to above 
there is indication from the NPRC that portions of them were 
destroyed in a fire in July 1973.  A substantial portion of 
the records remain available, however, and there is no 
indication in the available records that the veteran was 
treated for hearing loss or tinnitus during service.  

Regarding injury, the veteran served in an armored unit in 
the European Theater of Operations during World War II and 
earned four battle stars.  His exposure to acoustic trauma in 
combat is presumed.  See 38 U.S.C.A. § 1154(b) (West 2006).    
The Board also has no reason to doubt that the veteran took 
aspirin during military service.  Hickson element (2) is 
therefore met.  

As for crucial Hickson element (3), medical nexus, there are 
of record nexus opinions from May 2004 VA audiology ear 
disease examinations.  

The May 2004 VA audiology opinion took into account the 
veteran's assertion that his tinnitus was due to aspirin use 
during service.  The examiner noted that tinnitus due to 
aspirin use is temporary and resolves with discontinuation of 
the medication.  Accordingly, that opinion was against the 
veteran's claim.  The May 2004 ear disease examination noted 
that although noise exposure can cause tinnitus and hearing 
loss, based upon examination results the veteran's 
presentation was more consistent with hearing loss and 
tinnitus as a consequence of old age and therefore not 
related to service.   [The veteran is currently 83 years of 
age.]

Therefore, both the medical opinions contained in the file 
are against the veteran's claim.  There is no competent 
medical evidence to the contrary.  

To the extent that the veteran himself asserts that his 
current hearing loss and tinnitus are related to any events 
in service, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish medical nexus.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus].

The veteran has been accorded ample opportunity to present to 
VA competent medical nexus in support of his claim.  He has 
not done so.  See 38 U.S.C.A. § 5107(a0 (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

Accordingly, for the reasons and bases set out above, Hickson 
element (3), medical nexus is not met.  The claims fail on 
that basis, and the benefits sought on appeal are therefore 
denied.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection of hearing loss is denied.  

Entitlement to service connection of tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


